


Exhibit 10.50

 

AMENDED AND RESTATED

EMPLOYMENT AND CHANGE OF CONTROL AGREEMENT

Mark Fusco

 

Aspen Technology, Inc., a Delaware corporation (“AspenTech”), and Mark Fusco
(the “Executive”) entered into an Employment and Change in Control Agreement
(the “Agreement”) dated December 7, 2004, which Agreement was amended on
October 28, 2005.  The Agreement is hereby amended and restated, effective
October     , 2007, so as to comply with the applicable provisions of
Section 409A of the Internal Revenue Code of 1986, as amended, and the final
Treasury regulations and guidance issued thereunder (“Section 409A”).  The
Agreement is not otherwise being revised and the rights and obligations of
AspenTech and the Executive remain in full force and effect as set forth below.

 

AspenTech considers it essential to the best interests of its stockholders to
retain the services of the Executive, and that appropriate steps should be taken
to reinforce and encourage the continued attention and dedication of the
Executive to his assigned duties.

 

In consideration of the premises and the mutual covenants herein contained, and
for other valuable consideration, AspenTech and the Executive hereby agree as
follows:

 

1.                                       Defined Terms.

 

The definitions of capitalized terms used in this Agreement are provided in the
last section hereof.

 

2.                                       Term of Agreement.

 

This Agreement shall commence on the date hereof and shall continue in effect
until the Termination Date.

 

3.                                       Employment.

 

AspenTech agrees to continue to employ the Executive in the position of
President and Chief Executive Officer. The Executive agrees, while employed
hereunder, to perform his duties faithfully on a full-time basis and to the best
of his ability.  The Executive will report to the Board of Directors and will
remain a member of the Board of Directors.

 

It is also understood and agreed that the Executive may serve on civic, charity
or corporate boards during his employment with AspenTech so long as it does not
interfere with his duties as Director, President and Chief Executive Officer of
AspenTech.

 

4.                                       Compensation.

 

As compensation for the Executive’s services during the Term, AspenTech shall
pay the Executive an annual base salary, initially at the rate of $500,000 per
year, subject to merit increases on an annual basis.

 

--------------------------------------------------------------------------------


 

The Executive will have an annual bonus potential equal to $600,000.  The bonus
will be payable based on the Compensation Committee’s review of the Executive’s
performance during the year of service to which the bonus relates against
established targets and at such time as other Executive bonuses are paid. 
Payment of the Executive’s bonus shall be made by the 15th day of the third
month following the later of the end of the Executive’s taxable year or the end
of AspenTech’s taxable year to which the bonus relates.

 

5.                                       Stock Options.

 

The Executive will be eligible to receive future grants of options, or if
available, restricted stock or other equity awards, at the discretion of the
Compensation Committee which, considering the Executive’s performance, will seek
to provide the Executive with a level of equity participation comparable to
other chief executive officers of comparable companies.

 

6.                                       Employee Benefits

 

The Executive will also be eligible to receive AspenTech’s standard Executive
benefits including paid vacation (minimum 5 weeks), paid holidays, life, AD&D,
long-term disability insurance, PPO medical and dental plans, 401K plan, and
Executive Stock Purchase Plan.  Additional information regarding these plans is
contained in plan documents and summaries that the Executive will be provided. 
All benefits under these and any other company compensation or benefit plans are
subject to the terms and conditions stated in the plan documents and summaries. 
AspenTech reserves the right to modify, amend, or terminate any compensation or
benefit plan at any time in its sole discretion.

 

7.                                       Corollary Agreements

 

AspenTech agrees to reimburse the Executive for reasonable legal fees incurred
in connection with the review of this Amended and Restated Employment and Change
of Control Agreement, payable within thirty business days after delivery of the
Executive’s written requests for payment accompanied with such evidence of fees
incurred as AspenTech reasonably may require.  Notwithstanding the foregoing,
(i) the expenses eligible for reimbursement may not affect the expenses eligible
for reimbursement in any other taxable year, (ii) such reimbursement must be
made on or before the last day of the year following the year in which the
expenses were incurred, and (iii) the right to reimbursement is not subject to
liquidation or exchange for another benefit.

 

8.                                       Payments After Termination or Change in
Control.

 

8.1                                 If the Executive’s employment shall be
terminated for any reason during the term of this Agreement, AspenTech shall pay
the Executive’s full salary to the Executive through the Date of Termination at
the rate in effect at the time the Notice of Termination is given, together with
all compensation and benefits payable to the Executive through the Date of
Termination under the terms of any compensation or benefit plan, program or
arrangement maintained by AspenTech during such period.

 

8.2                                 Subject to Section 8.3, AspenTech shall pay
to the Executive the payments described in this Section 8.2 (the “Severance
Payments”) upon the termination of the Executive’s employment during the term of
this Agreement, whether prior to or following a

 

2

--------------------------------------------------------------------------------


 

Change in Control, in addition to the payments and benefits described in
Section 8.1, unless such termination is (i) by AspenTech for Cause, (ii) by
reason of death or disability, (iii) by the Executive without Good Reason,
unless such resignation occurs within 180 days following a Change in Control, or
(iv) after the Executive shall have attained age 70.  For the avoidance of
doubt, in the event that either (A) AspenTech terminates the employment of the
Executive without Cause, whether prior to or following a Change in Control,
(B) the Executive resigns for any reason, or for no reason, within 180 days
following a Change in Control, or (C) if the Executive resigns for Good Reason,
the Executive shall be entitled to the Severance Payments as defined below and
the other payments provided for in this Agreement.  In lieu of any further
salary payments to the Executive for periods subsequent to the Date of
Termination and in lieu of any severance benefits otherwise payable to the
Executive under any then existing broad-based executive severance plan,
AspenTech shall pay to the Executive a lump sum Severance Payment within 30 days
following the Date of Termination, in cash, equal to two times the sum of
(x) the higher of the Executive’s annual base salary in effect immediately prior
to giving of Notice of Termination by AspenTech or the Executive, or in effect
immediately prior to the occurrence of a Change in Control, as the case may be,
and (y) the higher of the average of the annual bonuses paid to the Executive
for the three years (or the number of years employed, if less) immediately
preceding the giving of Notice of Termination by AspenTech or the Executive, or
the occurrence of a Change in Control, as the case may be.  In lieu of any
further life, disability, and accident insurance (not including health
insurance) benefits otherwise due to the Executive, AspenTech shall pay to the
Executive a lump sum amount within 30 days following the Date of Termination, in
cash, equal to the estimated cost to the Executive (as determined by AspenTech
in good faith with reference to its most recent actual experience) of providing
such benefits, to the extent that the Executive is eligible to receive such
benefits immediately prior to the Notice of Termination, for a period of two
years commencing on the Date of Termination.  AspenTech shall pay all of
Executive’s health insurance premiums for a period of two years commencing on
the Date of Termination with such payments to be made on a monthly basis.

 

8.3                                 The following rules shall apply with respect
to distribution of the payments and benefits, if any, to be provided to the
Executive under Sections 8.1 and 8.2.

 

(i)                                     It is intended that each installment of
the payments and benefits provided under Sections 8.1 and 8.2 shall be treated
as a separate “payment” for purposes of Section 409A.  Neither AspenTech nor the
Executive shall have the right to accelerate or defer the delivery of any such
payments or benefits except to the extent specifically permitted or required by
Section 409A;

 

(ii)                                  If, as of the date of the “separation from
service” of the Executive from AspenTech, the Executive is not a “specified
employee” (each within the meaning of Section 409A), then each installment of
the payments and benefits shall be made on the dates and terms set forth in
Sections 8.1 and 8.2; and

 

(iii)                               If, as of the date of the “separation from
service” of the Executive from AspenTech, the Executive is a “specified
employee” (each, for purposes of this Agreement, within the meaning of
Section 409A), then each installment of the payments and benefits due under
Sections 8.1 and 8.2 that would, absent this subsection, be paid within the
six-month period following the “separation from service” of the Executive from
AspenTech

 

3

--------------------------------------------------------------------------------


 

shall not be paid until the date that is six months and one day after such
separation from service (or, if earlier, the death of the Executive), with any
such installments that are required to be delayed being accumulated during the
six-month period plus interest at an annual rate equal to the prime rate as set
forth in the Eastern edition of the Wall Street Journal on the date of
“separation from service”, from such date of “separation from service” until the
date of payment, and paid in a lump sum on the date that is six months and one
day following the Executive’s separation from service and any subsequent
installments, if any, being paid in accordance with the dates and terms set
forth herein.

 

8.4                                 AspenTech also shall pay to the Executive
reasonable legal fees and expenses incurred by the Executive to obtain or
enforce any benefit or right provided by this Agreement, payable within thirty
business days after delivery of the Executive’s written requests for payment
accompanied with such evidence of fees and expenses incurred as AspenTech
reasonably may require. Notwithstanding the foregoing, (i) the expenses eligible
for reimbursement may not affect the expenses eligible for reimbursement in any
other taxable year, (ii) such reimbursement must be made on or before the last
day of the year following the year in which the expenses were incurred, and
(iii) the right to reimbursement is not subject to liquidation or exchange for
another benefit.

 

9.                                      
Certain Additional Payments by AspenTech.

 

9.1                                 Notwithstanding any other provisions of this
Agreement, in the event that any payment or benefit received or to be received
by the Executive in connection with the termination of the Executive’s
employment hereunder or pursuant to Section 13.1 hereof in the event that the
Executive’s employment is not terminated (all such payments and benefits,
including without limitation, the Severance Payments and acceleration of stock
options following Change in Control, the “Total Payments”) is determined to be
subject (in whole or part) to the Excise Tax and/or the 409A Penalty, then the
Executive shall be entitled to receive an additional payment (a “Gross-Up
Payment”) in an amount such that after payment by the Executive of all taxes
(including any interest or penalties imposed with respect to such taxes),
including without limitation any income taxes, the Excise Tax and/or the 409A
Penalty, imposed upon the Gross-Up Payment, the Executive retains an amount
equal to the Total Payments.  Notwithstanding the foregoing provisions of this
Section 9.1, if it shall be determined that the Executive is entitled to a
Gross-Up Payment with respect to Excise Tax, but that the Total Payments do not
exceed 110% of the greatest amount (the “Reduced Amount”) that could be paid to
the Executive such that the receipt thereof would not give rise to any Excise
Tax, then no Gross-Up Payment with respect to the Excise Tax shall be made to
the Executive and the Total Payments shall be reduced to the Reduced Amount. 
Notwithstanding the foregoing, any Gross-Up Payment will be made by the end of
the Executive’s taxable year following the year in which the Executive remits
the related taxes.

 

9.2                                 All determinations required to be made under
this Section 9, including whether and when a Gross-Up Payment is required and
the amount of such Gross-Up Payment and the assumptions to be utilized in
arriving at such determination, shall be made by AspenTech’s accountants or such
other certified public accounting firm reasonably acceptable to AspenTech as may
be designated by the Executive (the “Accounting Firm”) which shall provide
detailed supporting calculations both to AspenTech and the Executive.

 

4

--------------------------------------------------------------------------------


 

10.                                 Termination Procedures.

 

10.1 Notice of Termination.  Any purported termination of the Executive’s
employment (other than by reason of death) shall be communicated by written
Notice of Termination from one party hereto to the other party hereto in
accordance with Section 14.  Further, a Notice of Termination for Cause is
required to include a copy of a resolution duly adopted by the affirmative vote
of not less than three-quarters of the entire membership of the Board at a
meeting of the Board which was called and held for the purpose of considering
such termination (after reasonable notice to the Executive and an opportunity
for the Executive, together with the Executive’s counsel, to be heard before the
Board) finding that, in the good faith opinion of the Board, the Executive was
guilty of conduct set forth in the definition of Cause.  If the finding of Cause
is capable of being cured, then the Executive shall have thirty (30) days to
cure such finding after hearing with the Board.  The Executive may be terminated
immediately upon a finding of Cause under 19.4 (ii) and (iii).

 

10.2                           Date of Termination.  “Date of Termination”, with
respect to any purported termination of the Executive’s employment during the
term of this Agreement, whether prior to or following a Change in Control, shall
mean the date specified in the Notice of Termination (which, in the case of a
termination by AspenTech otherwise than for Cause, shall not be less than thirty
days and, in the case of a termination by the Executive, shall not be less than
fifteen days nor more than sixty days, respectively, from the date such Notice
of Termination is given).

 

11.                                 No Mitigation.

 

If the Executive’s employment by AspenTech is terminated during the term of this
Agreement, the Executive is not required to seek other employment or to attempt
in any way to reduce any amounts payable to the Executive by AspenTech pursuant
to Sections 8 and 9.  Further, the amount of any payment or benefit provided for
in Sections 8 and 9 shall not be reduced by any compensation earned by the
Executive as the result of employment by another employer, by retirement
benefits, by offset against any amount claimed to be owed by the Executive to
AspenTech, or otherwise.

 

12.                                 Executive’s Covenants.

 

The Executive agrees that, subject to the terms and conditions of this
Agreement, in the event of a Potential Change in Control during the term of this
Agreement, the Executive will remain in the employ of AspenTech until the
earliest of (i) a date which is three months from the date of such Potential
Change of Control, (ii) the date of a Change in Control, (iii) the date of
termination by the Executive of the Executive’s employment for Good Reason, by
reason of death or Retirement; or (iv) the termination by AspenTech of the
Executive’s employment for any reason.

 

13.                                 Successors; Binding Agreement.

 

13.1                           Upon a Change in Control which is also a
Section 409A Change in Control (as defined below), unless the successor
expressly assumes and agrees to perform this Agreement in the same manner and to
the same extent that AspenTech would be required to perform it if no such
succession had taken place, the Executive shall be entitled to the

 

5

--------------------------------------------------------------------------------


 

compensation from AspenTech in the same amount and on the same terms as is
payable under Section 8.2 upon certain terminations, except that, for purposes
of implementing the foregoing, the date of the Section 409A Change in Control
shall be deemed the Date of Termination.  Such amounts shall be payable without
regard to whether the Executive is terminated.  For purposes of this paragraph,
a Section 409A Change in Control is (i) a change in the ownership of AspenTech
(as defined in Treasury Regulation Section 1.409A-3(i)(5)(v)), (ii) a change in
effective control of AspenTech (as defined in Treasury Regulation
Section 1.409A-3(i)(5)(vi)), or a change in the ownership of a substantial
portion of the assets of AspenTech (as defined in Treasury Regulation
Section 1.409A-3(i)(5)(vii)).

 

13.2                           This Agreement shall inure to the benefit of and
be enforceable by the Executive’s personal or legal representatives.  If the
Executive shall die while any amount would still be payable to the Executive
hereunder (other than amounts which, by their terms, terminate upon the death of
the Executive) if the Executive had continued to live, all such amounts, unless
otherwise provided herein, shall be paid in accordance with the terms of this
Agreement to the Executive’s representatives.

 

14.                                 Notices.

 

For the purpose of this Agreement, notices and all other communications provided
for in the Agreement shall be in writing and shall be deemed to have been duly
given when delivered or mailed by United States certified or registered mail,
return receipt requested, postage prepaid, addressed to the respective addresses
set forth below, or to such other address as either party may have furnished to
the other in writing in accordance herewith, except that notice of change of
address shall be effective only upon actual receipt:

 

 

To AspenTech:

AspenTechnology,Inc.

 

 

 

 

Attention: Lead Director

 

 

 

 

200 Wheeler Road

 

 

 

 

Burlington MA 01803

 

 

 

 

Facsimile:  617.577.0722

 

 

 

 

 

 

 

 

With a copy to:

General Counsel

 

 

 

 

 

 

 

 

 

AspenTechnology,Inc.

 

 

 

 

200 Wheeler Road

 

 

 

 

Burlington MA 01803

 

 

 

 

Facsimile:  617.949.1717

 

 

 

 

 

 

 

 

To the Executive:

Mr. Mark Fusco

 

 

 

 

155 Grove Street

 

 

 

 

Westwood, MA 02090

 

 

 

 

 

 

 

 

With a copy to:

Lea B. Pendleton, Esq.

 

 

 

 

Morse, Barnes-Brown & Pendleton, P.C.

 

 

 

 

1601 Trapelo Road

 

 

 

 

Waltham, MA 02541

 

 

 

6

--------------------------------------------------------------------------------


 

 

 

Facsimile:  781-622-5933

 

 

 

15.                                 Miscellaneous.

 

No provision of this Agreement may be modified, waived or discharged unless such
waiver, modification or discharge is agreed to in writing and signed by the
Executive and such officer as may be specifically designated by the Board. 
Except as expressly provided herein, no waiver by either party hereto at any
time of any breach by the other party hereto of, or compliance with, any
condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of similar or dissimilar provisions or conditions at
the same or at any prior or subsequent time.  No agreements or representations,
oral or otherwise, express or implied, with respect to the subject matter hereof
have been made by either party which are not expressly set forth in this
Agreement.  The validity, interpretation, construction and performance of this
Agreement shall be governed by the laws of the Commonwealth of Massachusetts,
and this Agreement shall be an instrument under seal.  All references to
sections of the Exchange Act or the Code shall be deemed also to refer to any
successor provisions to such sections.  Any payments provided for hereunder
shall be paid net of any applicable withholding required under federal, state or
local law and any additional withholding to which the Executive has agreed.

 

16.                                 Entire Agreement; Amendment.

 

This Agreement constitutes the entire agreement of the parties and supersedes
any and all prior agreements, understandings, promises or representations made
by either party concerning the subject matter of this Agreement.  This Agreement
may be altered or amended or any provision hereof waived only by an agreement in
writing signed by the party against whom enforcement of any alteration,
amendment, or waiver is sought.  No waiver by any party of any breach of this
Agreement shall be considered as a waiver of any subsequent breach.

 

17.                                 Settlement of Disputes; Arbitration.

 

All claims by the Executive for benefits under this Agreement shall be directed
to and determined by the Board and shall be in writing.  Any denial by the Board
of a claim for benefits under this Agreement shall be delivered to the Executive
in writing and shall set forth the specific reasons for the denial and the
specific provisions of this Agreement relied upon.  Any and all disputes or
controversies arising under or in connection with this Agreement or in
connection with Executive’s employment with AspenTech shall be settled
exclusively by arbitration in Boston, Massachusetts, in accordance with the
rules of the American Arbitration Association then in effect.  Judgment may be
entered on the arbitrator’s award in any court having jurisdiction.  The
Executive shall, however, be entitled to seek specific performance of the
Executive’s right to be paid until the Date of Termination during the pendency
of any dispute or controversy arising under or in connection with this
Agreement.

 

7

--------------------------------------------------------------------------------


 

18.                                 Governing Law.

 

This Agreement shall be governed by and construed in accordance with the
internal laws of the Commonwealth of Massachusetts without giving effect to any
choice or conflict of law provision or rule (whether of the Commonwealth of
Massachusetts or any other jurisdiction) that would cause the application of
laws of any jurisdictions other than those of the Commonwealth of Massachusetts.

 

19.                                 Definitions.

 

For purposes of this Agreement, the following terms shall have the-meanings
indicated below:

 

19.1                           “409A Penalty” shall mean the interest and
additional 20% tax imposed by Section 409A of the Code.

 

19.2                           “AspenTech” shall mean Aspen Technology, Inc. and
any successor to its business and/or assets which assumes or agrees to perform
this Agreement, by operation of law or otherwise.

 

19.3                           “Beneficial owner” shall have the meaning defined
in Rule 13d-3 under the Exchange Act.

 

19.4                           “Board” shall mean the Board of Directors of
AspenTech.

 

19.5                           “Cause” for termination by AspenTech of the
Executive’s employment,  shall mean (i) the willful and continued failure by the
Executive to substantially perform the Executive’s duties with AspenTech (other
than any such failure resulting from the Executive’s incapacity due to physical
or mental illness or any such actual or anticipated failure after the issuance
of a Notice of Termination for Good Reason by the Executive) after a written
demand for substantial performance is delivered to the Executive by the Board,
which demand specifically identifies the manner in which the Board believes that
the Executive has not substantially performed the Executive’s duties, or
(ii) the willful engaging by the Executive in gross misconduct which is
demonstrably and materially injurious to AspenTech or any of its subsidiaries,
monetarily or otherwise, or (iii) the entry of a plea of guilty or nolo
contendere by the Executive to any felony.  No act, or failure to act, on the
Executive’s part shall be deemed “willful” unless intentionally done, or omitted
to be done, by the Executive not in good faith and without reasonable belief
that the Executive’s act, or failure to act, was in the best interest of
AspenTech.

 

19.6                           A “Change in Control” shall be deemed to have
occurred if the conditions set forth in any one of the following paragraphs
shall have been satisfied:

 

(a)                                  Continuing Directors constitute two-thirds
or less of the membership of the Board, whether as the result of a proxy contest
or for any other reason or reasons; or

 

8

--------------------------------------------------------------------------------


 

(b)                                 Any Person is or becomes the Beneficial
owner, directly or indirectly, of securities of AspenTech representing fifty
percent or more of the combined voting power of AspenTech’s then outstanding
voting securities; or

 

(c)                                  There is a change in control of AspenTech
of a nature that would be required to be reported on Form 8-K or item 6(e) of
Schedule 14A of Regulation 14A or any similar item, schedule or form under the
Exchange Act, as in effect at the time of the change, whether or not AspenTech
is then subject to such reporting requirement, including without limitation any
merger or consolidation of AspenTech with any other corporation, other than
(i) a merger or consolidation which would result in the voting securities of
AspenTech outstanding immediately prior thereto continuing to represent (either
by remaining outstanding or by being converted into voting securities of the
surviving or parent entity) fifty-one percent or more of the combined voting
power of the voting securities (entitled to vote generally for the election of
directors) of AspenTech or such surviving or parent entity outstanding
immediately after such merger or consolidation and which would result in those
persons who are Continuing Directors immediately prior to such merger or
consolidation constituting more than two-thirds of the membership of the Board
or the board of such surviving or parent entity immediately after, or
subsequently at any time as contemplated by or as a result of, such merger or
consolidation or (ii) a merger or consolidation effected to implement a
recapitalization of AspenTech (or similar transaction) in which no Person
acquired twenty-five percent or more of the combined voting power of AspenTech’s
then outstanding securities; or

 

(d)                                 the stockholders of AspenTech approve a plan
of complete liquidation of AspenTech or an agreement for the sale or disposition
by AspenTech of all or substantially all of AspenTech’s assets (or any
transaction having a similar effect).

 

19.7                           “Code” shall mean the Internal Revenue Code of
1986, as amended from time to time.

 

19.8                           “Compensation Committee” shall mean the
Compensation Committee of the Board.

 

19.9                           “Continuing Director” shall mean any director
(i) who has continuously been a member of the Board since not later than the
date of a Potential Change in Control or (ii) who is a successor of a director
described in clause (i), if such successor (and any intervening successor) shall
have been recommended or elected to succeed a Continuing Director by a majority
of the then Continuing Directors.

 

19.10                     “Date of Termination” shall have the meaning stated in
Section 10.2 hereof.

 

19.11                     “Exchange Act” shall mean the Securities Exchange Act
of 1934, as amended from time to time.

 

9

--------------------------------------------------------------------------------


 

19.12                     “Excise Tax” shall mean the tax imposed by
Section 4999 of the Code.

 

19.13                     “Executive” shall mean the individual named in the
first paragraph of this Agreement.

 

19.14                     “Good Reason” for termination by the Executive of the
Executive’s employment shall mean the occurrence (without the Executive’s
express written consent) of any one of the following acts or failures to act by
AspenTech unless, in the case of any act or failure to act described in
paragraph (a), (e), (f) or (g) below, such act or failure to act is corrected
prior to the Date of Termination specified in the Notice of Termination given in
respect thereof or, in the case of paragraph (c) below, such act is not objected
to in writing by the Executive within four months after notification by
AspenTech to the Executive of AspenTech’s intention to take the action
contemplated by such paragraph (c):

 

(a)                                  the assignment to the Executive of duties
inconsistent with the Executive’s status as chief executive officer of AspenTech
after the Executive has notified the Board of his objection to such assignments
and the Board has refused or fails without substantial reason to withdraw the
assignment(s) within thirty days after such notification, or a substantial
alteration, adverse to the Executive, in the nature or status of the Executive’s
responsibilities (other than reporting responsibilities) from those in effect
immediately prior to the Change in Control;

 

(b)                                 a reduction by AspenTech in the Executive’s
annual base salary as in effect on the date hereof or as the same may be
increased from time to time except for across-the-board salary reductions
similarly affecting all senior executives of AspenTech and all senior executives
of any Person in control of AspenTech;

 

(c)                                  AspenTech’s requiring the Executive to be
based anywhere other than the Boston Metropolitan Area (or, if different, the
metropolitan area in which AspenTech’s principal executive offices are located)
except for required travel on AspenTech business to an extent substantially
consistent with the Executive’s present business travel obligations;

 

(d)                                 the failure by AspenTech, without the
Executive’s consent, to pay to the Executive any portion of the Executive’s
current compensation, or to pay to the Executive any portion of an installment
of deferred compensation under any deferred compensation program of AspenTech,
within fourteen days of the date such compensation is due;

 

(e) the failure by AspenTech to continue in effect any compensation plan in
which the Executive participates which is material to the Executive’s total
compensation, or the failure by AspenTech to continue the Executive’s
participation therein on a basis not materially less favorable, both in terms of
the amount of benefits provided and the level of the Executive’s participation
relative to other participants;

 

10

--------------------------------------------------------------------------------


 

(f)                                    the failure by AspenTech to continue to
provide the Executive with benefits substantially similar to those enjoyed by
the Executive under any of AspenTech’ s pension, life insurance, medical, health
and accident, or disability plans in which the Executive was participating, the
taking of any action by AspenTech which would directly or indirectly materially
reduce any of such benefits or deprive the Executive of any material fringe
benefit enjoyed by the Executive, or the failure by AspenTech to provide the
Executive with the number of paid vacation days to which the Executive is
entitled on the basis of years of service with AspenTech in accordance with
AspenTech’s normal vacation policy in effect, or pursuant to this Agreement; or

 

(g)                                 any purported termination of the Executive’s
employment which is not effected pursuant to a Notice of Termination satisfying
the requirements of Section 10.1.

 

19.15                     “Notice of Termination” shall have the meaning stated
in Section 10.1.

 

19.16                     “Person” shall have the meaning given in
Section 3(a)(9) of the Exchange Act, as modified and used in Sections 13(d) and
14(d). thereof; however, a Person shall not include (i) AspenTech or any of its
subsidiaries, (ii) a trustee or other fiduciary holding securities under an
executive benefit plan of AspenTech or any of its subsidiaries, (iii) an
underwriter temporarily holding securities pursuant to a registered offering of
such securities in accordance with an agreement with AspenTech, or (iv) a
corporation owned, directly or indirectly, by the stockholders of AspenTech in
substantially the same proportions as their ownership of stock of AspenTech.

 

19.17                     “Potential Change in Control” shall be deemed to have
occurred if the conditions set forth in any one of the following paragraphs
shall have been satisfied:

 

(a)                                  AspenTech enters into an agreement, the
consummation of which would result in the occurrence of a Change in Control;

 

(b)                                 AspenTech or any Person publicly announces
an intention to take or to consider taking actions which, if consummated, would
constitute a Change in Control;

 

(c)                                  any Person becomes the Beneficial Owner,
directly or indirectly, of securities of AspenTech representing fifteen percent
or more of the combined voting power of AspenTech’s then outstanding securities
(entitled to vote generally for the election of directors); or

 

(d)                                 the Board adopts a resolution to the effect
that, for purposes of this Agreement, a Potential Change in Control has
occurred.

 

19.18                     “Severance Payments” shall mean those payments
described in Section 8.2 hereof.

 

11

--------------------------------------------------------------------------------


 

19.19                     “Total Payments” shall mean those payments described
in Section 9.1 hereof.

 

20.                                 Section 409A.  This Agreement is intended to
comply with the provisions of Section 409A and the Agreement shall, to the
extent practicable, be construed in accordance therewith.  Terms defined in the
Agreement shall have the meanings given such terms under Section 409A if and to
the extent required in order to comply with Section 409A.

 

IN WITNESS WHEREOF, AspenTech and the Executive have executed and delivered this
Agreement as of the effective date first written above.

 

 

ASPEN TECHNOLOGY, INC.

MARK FUSCO

 

 

 

 

By:

   /s/ Stephen Jennings

 

   /s/ Mark Fusco

 

 

Stephen Jennings

 

 

Director

 

 

12

--------------------------------------------------------------------------------
